UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
PHILIP E. DEBLASIO,

                               Plaintiff,

       against
                                                        CIVIL ACTION NO.: 18 Civ. 6841 (AJN) (SLC)

                                                                            ORDER
LEONARD SMITH and A. MANDERSON,

                               Defendants.



SARAH L. CAVE, United States Magistrate Judge:



       The Honorable Alison J. Nathan granted Plaintiff leave to file an amended complaint by

November 1, 2019. (ECF No. 38). Plaintiff did not file an amended complaint by the deadline.

Plaintiff is ORDERED to show cause by Wednesday, December 18, 2019 for his failure to comply

with Judge Nathan’s order. Failure to show good cause by December 18 may lead to a dismissal

of Plaintiff’s complaint for failure to prosecute. The Clerk of Court is respectfully directed to

mail this order to the address below.
Dated:     New York, New York
           November 18, 2019

                                       SO ORDERED



                                       _________________________
                                       SARAH L. CAVE
                                       United States Magistrate Judge



Mail to:   Philip E. DeBlasio
           NYSID: 04489407Y
           GREEN HAVEN
           CORRECTIONAL FACILITY
           594 Rt. 216
           Stormville, NY 12582




                                   2
